Citation Nr: 1541645	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease with joint effusion and rheumatoid arthritis, of the left knee in excess of 10 percent prior to June 22, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating for degenerative joint disease with rheumatoid arthritis, of the right knee in excess of 10 percent prior to June 22, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's appeal was previously remanded by the Board in May 2012, and July 2014.    

While the Veteran was granted a rating increase during the pendency of the appeal in a July 2013 rating decision, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claim has been characterized in accordance with the staged ratings assigned.  However, a July 2013 rating decision granted the Veteran temporary convalescence for her right knee which has not been disputed and is not an issue, herein.  

In July 2015, the Veteran executed VA Form 21-22a in favor of an accredited Agent.  The change in representation is reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to total disability based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Throughout the entire period on appeal, the Board finds that the evidence reflects that the degenerative joint disease with joint effusion and rheumatoid arthritis, of the left knee, is manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or severely incapacitating exacerbations occurring 3 or more times a year; the evidence does not show weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.

2.  Throughout the entire period on appeal, the Board finds that the evidence reflects that the Veteran's degenerative joint disease with rheumatoid arthritis, of the right knee, is manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or severely incapacitating exacerbations occurring 3 or more times a year; the evidence does not show weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.


CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent evaluation for degenerative joint disease with joint effusion and rheumatoid arthritis, of the left knee.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014 ); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, Diagnostic Code 5002-5260 (2014). 

2.  The criteria are met for a 40 percent evaluation for degenerative joint disease with rheumatoid arthritis, of the right knee.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014 ); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, Diagnostic Code 5002-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating her claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in March 2007, advised the Veteran with what information or evidence is necessary to substantiate her claim for an increased evaluation as well as her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2007 VCAA letter was sent prior to the rating decision in April 2007.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), and VA treatment records with the claims file.  Private treatment records have also been obtained.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim.  The July 2014 Board remand instructions stated that the Veteran's medical records be updated, and for VA to ascertain the severity of the Veteran's bilateral knee disability, to include a specific opinion on exacerbations that cause incapacitation.  In November 2014 the Veteran underwent a VA examination, and addendum opinions were associated in December 2014, April 2015, and June 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Since the examinations and addendums include sufficient detail as to the current severity of the Veteran's bilateral knee condition, to include incapacitating episodes, the Board concludes that the examinations and opinions are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

The Veteran has been assigned a staged rating for her left and right knee disability under Diagnostic Code 5260-5002 for each knee.  

Hyphenated diagnostic codes are used when a disability is not listed in the Rating Schedule and must be rated by analogy, with two rating codes required to identify the basis for the evaluation assigned.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 5002 provides that rheumatoid (atrophic) arthritis will be rated based on either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis. Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than the criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating. 

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a .

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a , DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

In the Veteran's claim for increase, received in February 2006 she stated that she endured an enormous amount of pain with both knees, and that her right knee swells and pops, which occasionally feels like it is out of place.  The Veteran stated that she wears a knee brace while working.

A private medical record from April 2007, from Southeast Texas Medical Associates, shows that the Veteran had bilateral knee arthritic changes.  

In April 2007 the Veteran underwent a VA examination.  Regarding the Veteran's left knee, the Veteran reported swelling to the left knee, locking, and pain.  The Veteran stated that her pain occurred twice a week and lasted for an hour.  The Veteran stated that the pain is aching in nature and declared it an eight out of ten.  The Veteran stated that at the time of pain she required bed rest, and that her condition did not cause incapacitation.  The functional impairment to the Veteran's left knee was noted as the inability to climb or squat, and pain when bending.  Examination of the left knee revealed joint effusion.  Range of motion testing of the Veteran's left knee revealed flexion to 120 degrees with pain at 120 degrees, and extension to 0 degrees, with pain at 0 degrees.  The examiner noted that the Veteran's left knee was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance and fatigue has the major functional impact.  All ligament stability testing was normal for the left knee.  The VA examiner determined that the Veteran's left knee symptomatology includes pain with prolonged standing and walking, with objective mild tenderness to patellar pressure.

Regarding the Veteran's right knee, she stated that she experiences weakness to her right knee, when standing for a long period of time her knee gets weak, stiffness through the night, swelling every day, with hotness to her right knee while swelling.  The Veteran also stated that she experiences locking and that her knee will pop.  The Veteran stated that she experiences pain flare-ups approximately four times a day for an hour.  The Veteran characterized her pain as sharp and a nine out of ten.  The Veteran stated that she experiences incapacitating episodes three times a year which can last for two days.  The Veteran relayed that over the past year she had a total of three days of incapacitation due to her right knee, which was suggested by a physician.  The examiner noted that a total of three physicians recommended bed rest for the Veteran.  The functional impact was deemed that the Veteran was unable to climb steps, or stand for too long.  

Examination of the right knee revealed joint effusion.  Range of motion testing of the Veteran's right knee revealed flexion to 110 degrees with pain at 110 degrees, and extension to 0 degrees, with pain at 0 degrees.  The Veteran was additionally limited by pain, fatigue, weakness, lack of endurance and fatigue.  The Veteran was additionally limited by 20 degrees.  All ligament stability testing was normal for the right knee.  The VA examiner determined that the Veteran's right knee symptomatology includes pain with weight bearing, ambulation, and climbing, with mild effusion and anterior tenderness.  The effect of the Veteran's left and right knee disability on the Veteran's usual occupation was determined to be an inability to do work requiring climbing and prolonged standing and to her daily activity most of her activities requiring her to be on her feet, including sports are limited.

The Veteran submitted a statement in support of her claim received in April 2008, reiterating her complaints of pain to her knees.

In June 2009 the Veteran underwent a VA joints examination.  The Veteran stated that she experiences intermittent swelling to both her knees almost daily, and that stairs, prolonged walking, and stooping aggravated her knees.  The Veteran also stated that she uses braces on both knees, though reported to the examination without braces.  The Veteran reported having a popping in her knees.  The Veteran reported being able to walk one and a half blocks which then required rest.  The Veteran stated that she had missed a few days of work a month because of her knee pain, and that she had an episode of her knee giving way, and that she had no falls or incapacitating events.  The examiner noted that the Veteran works as a correctional officer and must stand and walk as part of her employment duties.  The examiner found no evidence of an effusion.  A complete examination was not possible, the examiner reported that the Veteran was unable to relax and was uncooperative.    

With receipt of the Veteran's Form 9, the Veteran stated that she had trouble working due to her bilateral knee disabilities, and objected to some of the findings made by the June 2009 examiner.

In June 2012 the Veteran underwent a knee and lower leg conditions DBQ.  The Veteran stated that she suffered from chronic joint pain, swelling with prolonged walking and standing, and stiffness with prolonged sitting.  The Veteran reported taking pain medication.  The Veteran denied instability or locking.  The Veteran stated that her flare-ups take the form of swelling with prolonged walking and standing due to her rheumatoid arthritis.  Range of motion testing revealed that the Veteran had left and right knee flexion to 90 degrees with painful motion at 70 degrees, left and right knee extension to 0 degrees, showing normal motion, and did not have pain on extension.  The examiner determined that the Veteran was able to perform repetitive use testing with three repetitions, with unchanged range of motion findings.  The examiner found functional loss to the Veteran's knees finding that the Veteran experienced less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing bilaterally.  The Veteran also exhibited bilateral pain on palpation.  All joint stability testing was normal bilaterally.  The Veteran did not have a history of patellar subluxation/dislocation, or meniscal conditions, meniscal surgery, or knee replacement.  The examiner stated that the Veteran's right knee conditions affect her ability to work, in that her knees swell with prolonged walking, and standing, and that her condition occasionally forces her to miss work due to flare-ups.  The examiner stated that the Veteran had infrequent incapacitating episodes that last for a day at a time.              

In December 2013 the Veteran stated that she had not been working since November 2013 due to her right knee disability.  The Veteran also stated that she was scheduled for knee surgery, and essentially requested a total rating for her convalescence and/or her individual unemployability.  

A non-degenerative arthritis DBQ was conducted on April 2015.  The examiner noted that the Veteran had bilateral knee limitation of movement.  The examiner also noted that the Veteran did not suffer from incapacitating exacerbations due to her arthritis.  The functional impact to the Veteran was found to be limited ability to stand for prolonged periods of time, or sit for long periods.  The Veteran also stated that her persistent pain slows her down and results in the loss of productivity.  The Veteran also stated that she has missed work due to frequent medical appointments.  A private DBQ was received on the behalf of the Veteran.  The physician noted in nearly every section that the Veteran is "permanently and totally disabled".  The physician did not provide range of motion testing or instability results.  A June 2015 addendum opinion is associated with the record.  The examiner essentially relayed the Veteran's statements, in that she had not experienced an incapacitating event in the past ten years.  

Analysis

Based on the foregoing and affording the Veteran the benefit of the doubt, the Board finds that a 40 percent rating is warranted for the Veteran's service-connected bilateral knee rheumatoid arthritis for the entire period on appeal.  As described above, a 40 percent evaluation requires symptom combinations productive of definite impairment of health, objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times per year.  The lay and medical evidence of record indicates that the Veteran's rheumatoid arthritis more closely approximates the criteria for a 40 percent rating, as compared to the 10 and 20 percent ratings assigned.  Throughout the pendency of the appeal, her disability has primarily been manifested by stiffness, pain, and swelling of her knees throughout the day, with problems, walking, standing, bending and sitting.  The Veteran stated that she experiences flare-ups daily, and that her flare-ups cause her to miss work.  

The Board specifically points to the April 2007 VA examination which indicated that the Veteran required bed rest for her left knee, and that she experiences incapacitating episodes to her right knee three times a year which can last for two days; and the June 2012 finding that her condition occasionally forces her to miss work due to flare-ups with the examiner's finding that the Veteran had infrequent incapacitating episodes that last for a day at a time.  The Board resolves all doubt in the Veteran's favor and concludes that her disability more closely approximates the criteria for a 40 percent rating under Diagnostic Code 5002 for the entire appeal period.   

In considering whether a rating higher than 40 percent rating may be assigned under Diagnostic Code 5002, the Board finds that it may not.  Although the Veteran has daily symptoms and flares as frequently as daily, the evidence does not show weight loss and anemia productive of severe impairment of health.  There is no objective evidence of, nor has the Veteran claimed to have had, weight loss or anemia during the appeal period.  The Board acknowledges the Veteran's reports of significant symptoms and flare-ups, but objective evidence does not support a finding of severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  That is, the medical evidence does not include symptoms or findings indicative of incapacitation.  Moreover, the Board finds the private DBQ in which the physician noted in nearly every section that the Veteran is "permanently and totally disabled" is not credible as it is inconsistent with all other medical evidence of record.  As reflected above, the Veteran has maintained full time employment during the appeal period, which she indicated required her to stand on her feet, walk and climb.  Thus while causing some impairment, the record fails to credibly show severe impairment.  Furthermore, the Veteran has not been credibly shown to suffer constitutional manifestations associated with active joint involvement, causing total incapacitation.    

A rating higher than 40 percent or a separate compensable rating is not warranted because the examination reports do not demonstrate objective evidence of any limitation of extension, flexion limited to 45 degrees or less, ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262.  

In summary, the Veteran's bilateral rheumatoid arthritis of the left and right knee warrants a 40 percent rating each, but no higher, throughout the entire appeal period.  38 C.F.R. § 4.3, 4.7.  As there appears to be no time period identified during the period of the appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating assigned and upheld herein, staged ratings other than the total temporary period already assigned are not warranted.  See Hart, 21 Vet. App. 505.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's bilateral rheumatoid arthritis of the left and right knee are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of pain while walking, standing, climbing, bending, sitting, and flare-ups.  The objective findings indicate incapacitating events occurring three or more times a year, with pain to the Veteran's knees.  The schedular rating criteria under Diagnostic Code 5002-5260 adequately contemplates the degree of impairment caused by her bilateral knee disability and provides for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.    
 
The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the introduction, the issue of TDIU is being addressed in the Remand portion below.


ORDER

Entitlement to a 40 percent rating for degenerative joint disease with joint effusion and rheumatoid arthritis, of the left knee is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 40 percent rating for degenerative joint disease with rheumatoid arthritis of the right knee is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) specifically outlines that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in January 2008, initiating the above appeal for the April 2007 denial of her increased rating claim for her left and right knee disability.  In December 2013 the Veteran claimed TDIU, due to the fact that she was taken off work and receiving surgery for her service-connected right knee.  The Veteran was denied TDIU in a June 2015 rating decision.  A SOC has not been issued to the Veteran for her claim of TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013), the Veteran should be provided with an SOC that addresses the issue of TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and her representative must be provided a Statement of the Case on the issue of TDIU.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


